In October, 1848, the plaintiff filed a bill stating that Hiram Hurdle, formerly of Gates, was entitled to certain land and slaves in that county, and that, intending to go out of the State, about 1840, he appointed Reddick, the defendant, his agent, to lease the land and hire out the negroes during his absence, and put him in possession for that purpose; that after making the appointment, Hurdle disappeared, and had not since been heard from; and that at May Term, 1847, the county court of Gates granted administration of his estate to the plaintiff. The bill further stated that the defendant accepted the agency, and had continued to act under it up to the filing of the bill and had received considerable profit therefrom. The prayer was for a discovery and account, and a decree for a delivery of the slaves to the plaintiff, and payment of the money that might be found due for rents and hire.
The answer admitted the defendant's agency, and set forth an    (262) account, showing a balance in the defendant's hands of $2,334.71, including certain notes and bonds held by him for some parts of the rent and hires. It stated that in November, 1839, the defendant received from Hurdle a letter and power of attorney, made in Boston on the 11th of that month, authorizing the defendant to take the management of his property, which had before been confided to another person; that for several years before that time Hurdle had been absent from home, and that at intervals the defendant heard from him; but that he did not receive any two letters from the same place, and that the last time he heard from him way by letter dated 2 January, 1840; that Hurdle then seemed to be wandering about the country without any settled residence or calling; that the county court granted administration of his estate upon the presumption of his death by reason of his absence; but that the defendant believed it as probable that he was alive as that he was dead. It stated, further, that the defendant was desirous to settle his accounts as agent and deliver the effects and pay the money in his hands to any person authorized to receive them and discharge him; and that he was willing to make such delivery and payment to the plaintiff, if he would duly secure the defendant from any claim on him by or under Hurdle, whose death was not certain.
The plaintiff set down the cause upon bill and answer, and moved for an immediate decree for the delivery of the slaves and securities for money, and also for the payment of the balance of cash admitted in the answer; and the same was decreed to be done whenever the plaintiff should execute a bond to the defendant with sureties, to be approved by *Page 186 
the master, to indemnify the defendant against any claim that might thereafter be set up against him by Hurdle, or any person under him, in respect to the estate.
The plaintiff subsequently declined giving the bond, and filed (263)  the present bill to review so much of the decree as required the bond. The defendant demurred, and upon argument the decree was affirmed, and the plaintiff appealed.
The security decreed seems to have been, under the circumstances, but a reasonable protection to the defendant. There must always be more or less uncertainty of the fact when there is nothing else but the presumption of death from the absence of the supposed party deceased. That uncertainty is rendered greater here than it would usually be. The plaintiff could not in the bill allege the death positively, but left it upon the force of the administration, which was granted on the presumption. Besides, he set down the cause upon the answer, and that states the belief of the defendant that Hurdle was as probably living as dead, and the belief appears to be the more reasonable from the previous course of life of that person. He had been actually absent for many years before 1840, during which he sometimes, but seldom, wrote home; and he seems to have had no family, fixed abode, or regular calling. He may, then, be yet alive; or, which is as probable, if dead, he may have made a will abroad, which, as he was a stranger, has not hitherto come to light. Just at the close of seven years, these are more than mere possibilities. If this person be either living or has made a will, the administration granted to the plaintiff is absolutely void, and the defendant would be chargeable again for the effects to Hurdle or his executor. For the jurisdiction to grant administration arises only where the person is dead and has left no will.Graysbrook v. Fox, Pl., 276; Allen v. Dundas, 3 Term, 125. It is true, if the plaintiff had thought proper to sue at law, (264)  that he could have recovered, unless the defendant could have shown that the supposed intestate was in fact alive, or had made a will. The reason is that the judgments of courts of law are absolute, and they cannot give conditional judgment nor provide indemnities. But the jurisdiction of the courts of equity is not so straightened, and allows all proper protection to be provided against any loss that may arise to a suitor from any act which the court requires him to perform. It is a power often usefully exercised. Money, for instance, is frequently directed to be paid to a party upon his apparent right to it in a particular stage *Page 187 
of a cause, before the right is conclusively determined — as, upon the dissolution of an injunction of a judgment at law, upon his engagement to make it good if it should be so decreed in the progress of the cause. So, in the case of lost bonds or notes, the creditor may recover absolutely at law, if he can make out his case there. But if he sue in the court of equity, he is always required there to give an indemnity, unless the destruction of the instrument be admitted. In the present case, if Hurdle be really dead intestate, the plaintiff can sustain no inconvenience from the bond. But as that is uncertain, the risk ought to be borne by the plaintiff, who will have the fund, and he ought not to throw it on the defendant, after taking the effects from him. Bailey v. Hammond, 7 Ves., 390.
The Court deems it a duty to notice a departure in the bill from the common prayer for process by calling it "the people's" writ of subpoena. This, though a very trivial matter in itself, requires correction, as we know not what other liberties persons might take with the settled and proper forms of pleadings, if this were passed over silently. The Constitution requires that all writs, like commissions and grants, should run in the name of "the State," and that is authority sufficient,     (265) one would suppose, in favor of the precedents.
PER CURIAM.                            Decree affirmed with costs.